DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 22 February 2021 has been entered.
Claims 1, 10-12, 14, 16, 21, and 24-28 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
The declaration under 37 CFR 1.132 filed 22 February 2021 is insufficient to overcome the rejection of the claims based upon 35 USC 103 as set forth in the last Office action because:  
The declaration argues that Lord teaches higher temperatures of 200-250°C, and thus one would not be motivated to use lower temperatures with longer residence times. 
In response, Examiner notes that Lord teaches a temperature range of 100-350°C [0023] and selection of residence time based upon temperature and specific oil feed. [0079].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 10-12, 14, 16, 21, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0108040) as evidenced by Brown (US 4,885,080).
Regarding claims 1, 16, 21, and 28, Lord teaches a process in which: a) the non-elemental mercury contained in the compounds of said feedstock is transformed to elemental mercury [0013], said stage being carried out in a conversion unit (900) at a target temperature during a fixed residence time and adapted to said target temperature so that at least 90% by weight of non-elemental mercury contained in the compounds of said feedstock is converted to elemental mercury [0018], said transformation stage being carried out in the absence of hydrogen and in the absence of a catalyst [0017].  
Lord teaches temperatures of 100-350°C to convert the mercury compounds [0017], which overlaps with the claimed range.
Lord teaches b) a separation of the feedstock obtained in stage a) is carried out in a separation unit (5000), in order to produce a liquid effluent (103) and a gaseous effluent (203) comprising elemental mercury [0104-0105]; c) the gaseous effluent (203) originating from stage b) comprising the elemental mercury is brought into contact with a mercury capture material contained in a unit for the capture of mercury (6000), in order to produce an effluent that is at least partially de-mercurized (204) [0105], [0091].  Lord teaches reduction in total mercury content of said feedstock taken before stage a) and after stage c) is at least 90% [0018], [0026], [0027].  Temperatures of 150-300°C are used, but it can be higher if chemical changes to the crude are also desired [0018].
Lord does not explicitly disclose the (1) residence time in the conversion unit (2) sending the liquid effluent to a main fractionation unit or distillation column (3) steps a and b are carried out separately.
Regarding (1), Lord teaches that the crude oil is held at the temperature for a specified time in order to reach the desired conversion level [0014].  Lord teaches that the amount of mercury removed from the oil can be controlled by adjusting the temperature and or length of time that the oil is held at a specified temperature [0078].  Lord also teaches that the rate at which mercury is thermally reduced to elemental mercury is strongly influenced by the composition of the crude [0079].  Therefore, for process design purposes, it is important to experimentally determine the kinetics of the mercury reduction reaction for the specific oil feed to the process [0079].  In this regard, Lord indicates that the residence time and temperature should be adjusted to the specific oil feed.
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the residence time in the Lord process, for the benefit of obtaining the specified conversion levels.  It is not seen where such a selection would result in any new or unexpected results.
Regarding (2), Examiner notes that main fractionation units and distillation columns are well known in the art to separate various fractions from crude oil feeds.  This is evidenced by Brown.
Brown teaches subjecting heavy hydrocarbon feeds to atmospheric distillation in a single column in order to obtain desired fractions to send to various hydrotreatment processes (see figure, column 4, lines 10-68).
Therefore, it would have been obvious to the person having ordinary skill in the art to have employed a well-known fractionation unit or distillation column as evidenced by Brown, in the process of Lorde, for the benefit of obtaining the desired fractions for further treatment.
Regarding (3), Examiner notes: In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. In this regard, the prior art teaches the same process steps of heating the hydrocarbon feedstock at the same temperature range as claimed as well as the same separation of elemental mercury, and obtaining the same conversion of at 
Regarding claim 4, Lord teaches steps a) and b) are performed separately or simultaneously [0104].  
Regarding claim 10, 13, and 24, Lord does not explicitly disclose the amount of mercury in the feedstock.
However, Lord teaches the same crude oil feed as claimed and the same mercury removal steps [0046].  Further, Lord teaches that mercury concentration in crude oil varies greatly and can be between as low as <1 ng/g to as high as 50,000 ng/g [0005-0007].
Therefore, it is expected that the Lord crude oil would have the same mercury content, since it is the same crude oil feed as claimed.
Regarding claims 10-11 and 25-26, Lord teaches step c) feedstock is bought into contact with bulk or supported mercury capture material comprising a phase containing at least one metallic sulphide based on a metal selected from copper, chromium, manganese, iron, cobalt, and nickel [0097].
Regarding claims 14 and 27, Lord teaches a single step for mercury capture (see 210 of figure 8, 108 of figure 7).  In this regard, it is not seen where Applicant has distinguished the process claimed from that of Lord.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10-12, 14, 16, 21, 24-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-22 of copending Application No. 15214886. Although the claims at issue are not identical, they are not patentably distinct from each both sets of claims are drawn to the same mercury conversion and fractionation steps, just in different order. ‘882 requires a separation unit to obtain gaseous effluent and liquid effluent, followed by additional fractionation of the liquid effluent in main fractionation; while ‘886 teaches a singular fractionation stage to obtain top effluent and at least two further fuel cuts.  Examiner notes that splitting one fractionation stage into two fractionation stages would be an obvious modification to the person having ordinary skill in the art.  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Lord teaches heating at temperatures of 200-250°C for 1-10 minutes, while the instant claims are drawn to temperatures of 150-175°C or 175-200°C with residence times of 150-2700 minutes.
The affidavit shows that the temperature and residence times claimed would not be obvious in view of the prior art of record.
Regarding Applicant’s first and second arguments, Lord teaches using temperatures of 100-350°C [0017].  Lord further teaches that heating occurs for a time sufficient to convert at least 90%, 95%, 96%, 97%, 98%, 99% or nearly all of the mercury is converted [0018].  Lord teaches that the amount of mercury removed from the oil can be controlled by adjusting the temperature or length of time that the oil is held at a specified temperature [0078].  Lord also teaches that the rate at which mercury is thermally reduced to elemental mercury is strongly influenced by the composition of the crude [0079].  Therefore, for process design purposes, it is important to experimentally determine the kinetics of the mercury reduction reaction for the specific oil feed to the process [0079].  Therefore, it would have been obvious to the person having ordinary skill in the art to have adjusted the residence time and temperature to the specific oil feed, in order to obtain the desired conversion. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHELLE STEIN/Primary Examiner, Art Unit 1771